Exhibit 10.1
 
PROMISSORY NOTE
 
$100,000 
October 7, 2015

Knoxville, Tennessee
 
 
For Value Received (this “Note”), Breathe eCig Corp. (“Maker”), a Nevada
corporation having a principal office address at 322 Nancy Lynn Lane, Suite 7,
Knoxville, Tennessee 37919 hereby unconditionally promises to pay to the order
of Bureaucom Inc. (“Note Holder”), a Canadian corporation, at such address as
Note Holder may designate from time to time, in lawful money of the United
States of America and in immediately available funds, the principal sum of
$100,000 together with accrued and unpaid interest thereon, each due and payable
on the date and in the manner set forth below.
 
1. Principal Repayment.  The entire principal amount of this Note shall be due
and paid no later than April 7, 2016 (the “Maturity Date”).  All payments under
this Note shall be applied first to accrued but unpaid interest and then to the
outstanding principal.
 
2. Interest Rate, Default Interest and Late Payment.  Maker further promises to
pay interest on the outstanding principal amount hereof from the date hereof
until payment in full as set forth in Section 1 of this Note, which interest
shall be payable at the rate of four and one-half percent (4.5%) per annum and
shall be due on the Maturity Date.  From the date of the Event of Default then
the default interest shall be payable at nine percent (9%) per annum.
 
3. Event of Default.  Each of the following events shall be an “Event of
Default” hereunder:
 
(a)           Maker fails to pay timely any of the principal amount due under
this Note or any accrued interest or other amounts due under this Note within
five (5) business days of the date the same becomes due and payable.
 
(b)           Maker files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or
 
(c)           An involuntary petition is filed against Maker (unless such
petition is dismissed or discharged within ninety (90) days) under any
bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of Maker.
 
          Upon an Event of Default, all amounts due and payable not otherwise
paid under this Note shall immediately become due and payable.
 
4. Assignment and Termination.  Note Holder may assign this Note at any time
after the date hereof.  Maker may not assign its obligations under this Note
without the prior written consent of Note Holder.
 
5. Notices.
 
Any and all notices required or permitted to be given hereunder shall be given
to the addresses first set forth above or as otherwise provided in writing by
either party to the other.
 

 
 

--------------------------------------------------------------------------------

 

6. Miscellaneous.
 
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or a public holiday under the laws of the State of Nevada,
such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment.
 
Upon payment in full of all aggregate unpaid principal and interest payable
hereunder, this Note shall be surrendered to Maker for cancellation.
 
Maker waives presentment, demand for performance, notice of nonperformance,
protest, notice of protest, and notice of dishonor.  No delay on the part of
Note Holder in exercising any right hereunder shall operate as a waiver of such
right under this Note.  This Note is being delivered in and shall be construed
in accordance with the laws of the State of Nevada.  Acceptance of a partial
payment shall not act as a cure or waiver of any default but shall be applied as
provided in this Note.
 
If the indebtedness represented by this Note or any part thereof is collected at
law or in equity or in bankruptcy, receivership or other judicial proceedings or
if this Note is placed in the hands of attorneys for collection after default,
Maker agree to pay, in addition to the principal and interest payable hereon,
reasonable attorneys’ fees and costs incurred by Note Holder.
 
The validity and interpretation of this Note shall be governed by the laws of
the State of Nevada.  The parties agree that any action or proceeding commenced
under or with respect to this Note shall be brought only in the county or
district courts of City and County of Knoxville, Knox County, Tennessee, and the
parties irrevocably consent to the jurisdiction of such courts and waive any
right to alter or change venue, including by removal.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Maker and Note Holder have caused this Promissory Note to be
duly executed and delivered on and as of the day and year first written above.





 
Breathe eCig Corp.
a Nevada corporation
 
By:        /s/ Joshua Kimmel
Name:   Joshua Kimmel
Its:        Chief Executive Officer
   



Agreed to and accepted by:


Bureaucom Inc.
a Canadian corporation




By:      /s/ Peter Comito
Name:  Peter Comito, Sr.
Its:       Chief Executive Officer
 
